Name: Commission Implementing Decision (EU) 2017/888 of 22 May 2017 amending Decision 2003/467/EC as regards the official tuberculosis-free status of the region of Umbria of Italy and of the enzootic-bovine-leukosis-free status of Poland, amending Decision 2004/558/EC as regards the infectious bovine rhinotracheitis-free status of Germany, and amending Decision 2008/185/EC as regards the Aujeszky's disease-free status of certain regions of Poland and the approval of the eradication programme for Aujeszky's disease for the region of Veneto of Italy (notified under document C(2017) 3239) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: trade policy;  regions of EU Member States;  agricultural policy;  health;  means of agricultural production;  international trade;  agricultural activity
 Date Published: 2017-05-24

 24.5.2017 EN Official Journal of the European Union L 135/27 COMMISSION IMPLEMENTING DECISION (EU) 2017/888 of 22 May 2017 amending Decision 2003/467/EC as regards the official tuberculosis-free status of the region of Umbria of Italy and of the enzootic-bovine-leukosis-free status of Poland, amending Decision 2004/558/EC as regards the infectious bovine rhinotracheitis-free status of Germany, and amending Decision 2008/185/EC as regards the Aujeszky's disease-free status of certain regions of Poland and the approval of the eradication programme for Aujeszky's disease for the region of Veneto of Italy (notified under document C(2017) 3239) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Articles 9(2) and 10(2) thereof, and paragraph 4 of Annex A.I and Section E of Chapter I of Annex D thereto, Whereas: (1) Directive 64/432/EEC lays down rules for trade within the Union in bovine and porcine animals, and the conditions whereby a Member State or a region thereof may be declared officially tuberculosis-free or officially enzootic-bovine-leukosis-free as regards bovine herds. (2) Commission Decision 2003/467/EC (2) provides that the regions of the Member States listed in Chapter 2 of Annex I thereto are declared officially free of tuberculosis as regards bovine herds. Italy has submitted to the Commission documentation demonstrating that the region of Umbria complies with the conditions laid down in Directive 64/432/EEC in order to be recognised as an officially tuberculosis-free region as regards bovine herds. Consequently, the region of Umbria should be listed in Chapter 2 of Annex I to Decision 2003/467/EC. Annex I to Decision 2003/467/EC should therefore be amended accordingly. (3) In addition, Decision 2003/467/EC provides that the Member States and the regions thereof listed respectively in Chapters 1 and 2 of Annex III thereto are declared officially enzootic-bovine-leukosis-free as regards bovine herds. All regions of Poland, with the exception of nine poviats of the Zachodniopomorskie voivodship, are currently listed in that Decision as officially enzootic-bovine-leukosis-free regions. Poland has now submitted to the Commission documentation demonstrating that those remaining nine poviats comply with the conditions laid down in Directive 64/432/EEC in order to be recognised as officially enzootic-bovine-leukosis-free regions as regards bovine herds. Poland has accordingly applied for its entire territory to be recognised as officially enzootic-bovine-leukosis-free. (4) Therefore, Poland should be listed as an officially enzootic-bovine-leukosis-free Member State in Chapter 1 of Annex III to Decision 2003/467/EC, and the entry for that Member State in Chapter 2 of that Annex should be deleted. Annex III to Decision 2003/467/EC should therefore be amended accordingly. (5) Article 9 of Directive 64/432/EEC provides that a Member State which has a compulsory national control programme for infectious bovine rhinotracheitis or Aujeszky's disease may submit its programme to the Commission for approval. It also provides that additional guarantees may be required for intra-Union trade in bovine and porcine animals. (6) Article 10 of Directive 64/432/EEC provides that where a Member State considers that its territory or part thereof is free of infectious bovine rhinotracheitis or Aujeszky's disease, it is to present appropriate supporting documentation to the Commission. It also provides that additional guarantees may be required for intra-Union trade in bovine and porcine animals. (7) Commission Decision 2004/558/EC (3) approves the programmes for the control and eradication of infectious bovine rhinotracheitis caused by the bovine herpesvirus type 1 (BHV1) presented by the Member States listed in Annex I thereto, for the regions of those Member States listed in that Annex, and for which additional guarantees for infectious bovine rhinotracheitis apply in accordance with Article 9 of Directive 64/432/EEC. In addition, Annex II to Decision 2004/558/EC lists the regions of the Member States that are considered free of BHV1, and for which additional guarantees for infectious bovine rhinotracheitis apply in accordance with Article 10 of Directive 64/432/EEC. (8) The Regierungsbezirke KÃ ¶ln and DÃ ¼sseldorf of the Federal State of North Rhine-Westphalia of Germany are currently listed in Annex I to Decision 2004/558/EC. Those two regions are the last remaining regions of Germany which have not yet been recognised as being free of BHV1. (9) Germany has now submitted to the Commission supporting documentation in order for the Regierungsbezirke KÃ ¶ln and DÃ ¼sseldorf to be considered as being free of BHV1. Germany has accordingly applied for its entire territory to be considered free of BHV1 and for the additional guarantees for infectious bovine rhinotracheitis to apply to it in accordance with Article 10 of Directive 64/432/EEC. (10) Following the evaluation of the supporting documentation submitted by Germany, the Regierungsbezirke KÃ ¶ln and DÃ ¼sseldorf should no longer be listed in Annex I to Decision 2004/558/EC, and the entry for Germany in Annex II thereto should be amended so as to cover all regions of that Member State. Annexes I and II to Decision 2004/558/EC should therefore be amended accordingly. (11) Commission Decision 2008/185/EC (4) lays down additional guarantees for movements of porcine animals between Member States. Those guarantees are linked to the classification of the Member States according to their disease status for Aujeszky's disease. Annex I to Decision 2008/185/EC lists the Member States or regions thereof that are free of Aujesky's disease and where vaccination is prohibited, and Annex II thereto lists the Member States or regions thereof where approved national control programmes for the eradication of Aujeszky's disease are in place. (12) Italy has submitted to the Commission supporting documentation for the approval of its control programme for the eradication of Aujeszky's disease for the region of Veneto and for this region to be duly listed in Annex II to Decision 2008/185/EC. Following the evaluation of that supporting documentation, the region of Veneto should be listed in Annex II to Decision 2008/185/EC. Annex II to Decision 2008/185/EC should therefore be amended accordingly. (13) The whole territory of Poland is currently listed in Annex II to Decision 2008/185/EC. Poland has now submitted to the Commission supporting documentation for the regions augustowski, biaÃ ostocki, BiaÃ ystok, bielski, hajnowski, moniecki, sejneÃ ski, siemiatycki, sokÃ ³lski, suwalski and SuwaÃ ki to be considered free of Aujeszky's disease, and for those regions to be duly listed in Annex I to Decision 2008/185/EC. Following the evaluation of that supporting documentation, those regions should no longer be listed in Annex II to Decision 2008/185/EC, but instead they should be listed in Annex I thereto. Annexes I and II to Decision 2008/185/EC should therefore be amended accordingly. (14) Decisions 2003/467/EC, 2004/558/EC and 2008/185/EC should therefore be amended accordingly. (15) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annexes I and III to Decision 2003/467/EC are amended in accordance with Annex I to this Decision. Article 2 Annexes I and II to Decision 2004/558/EC are amended in accordance with Annex II to this Decision. Article 3 Annexes I and II to Decision 2008/185/EC are amended in accordance with Annex III to this Decision. Article 4 This Decision is addressed to the Member States. Done at Brussels, 22 May 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) Commission Decision 2003/467/EC of 23 June 2003 establishing the official tuberculosis, brucellosis and enzootic-bovine-leukosis-free status of certain Member States and regions of Member States as regards bovine herds (OJ L 156, 25.6.2003, p. 74). (3) Commission Decision 2004/558/EC of 15 July 2004 implementing Council Directive 64/432/EEC as regards additional guarantees for intra-Community trade in bovine animals relating to infectious bovine rhinotracheitis and the approval of the eradication programmes presented by certain Member States (OJ L 249, 23.7.2004, p. 20). (4) Commission Decision 2008/185/EC of 21 February 2008 on additional guarantees in intra-Community trade of pigs relating to Aujeszky's disease and criteria to provide information on this disease (OJ L 59, 4.3.2008, p. 19). ANNEX I Annexes I and III to Decision 2003/467/EC are amended as follows: (1) In Annex I, in Chapter 2, the entry for Italy is replaced by the following: In Italy:  Region Abruzzo: Province of Pescara,  Province of Bolzano,  Region Emilia-Romagna,  Region Friuli-Venezia Giulia,  Region Lazio: Provinces of Rieti, Viterbo,  Region Liguria,  Region Lombardia,  Region Marche: Province of Ancona, Ascoli Piceno, Fermo, Pesaro-Urbino,  Region Piemonte,  Region Sardegna: Provinces of Cagliari, Medio-Campidano, Ogliastra, Olbia-Tempio, Oristano,  Region Toscana,  Province of Trento,  Region Umbria,  Region Veneto. (2) Annex III is amended as follows: (a) Chapter 1 is replaced by the following: CHAPTER 1 Officially enzootic-bovine-leukosis-free Member States ISO code Member State BE Belgium CZ Czech Republic DK Denmark DE Germany EE Estonia IE Ireland ES Spain CY Cyprus LV Latvia LT Lithuania LU Luxembourg NL Netherlands AT Austria PL Poland SI Slovenia SK Slovakia FI Finland SE Sweden UK United Kingdom (b) in Chapter 2, the entire entry for Poland is deleted. ANNEX II Annexes I and II to Decision 2004/558/EC are replaced by the following: ANNEX I Member States Regions of Member States to which the additional guarantees for infectious bovine rhinotracheitis apply in accordance with Article 9 of Directive 64/432/EEC Belgium All regions Czech Republic All regions Italy Region Friuli-Venezia Giulia Autonomous Province of Trento Luxembourg All regions ANNEX II Member States Regions of Member States to which the additional guarantees for infectious bovine rhinotracheitis apply in accordance with Article 10 of Directive 64/432/EEC Denmark All regions Germany All regions Italy Region Valle d'Aosta Autonomous Province of Bolzano Austria All regions Finland All regions Sweden All regions United Kingdom Jersey ANNEX III Annexes I and II to Decision 2008/185/EC are replaced by the following: ANNEX I Member States or regions thereof free of Aujeszky's disease and where vaccination is prohibited ISO code Member State Regions BE Belgium All regions CZ Czech Republic All regions DK Denmark All regions DE Germany All regions IE Ireland All regions FR France The departments of Ain, Aisne, Allier, Alpes-de-Haute-Provence, Alpes-Maritimes, ArdÃ ¨che, Ardennes, AriÃ ¨ge, Aube, Aude, Aveyron, Bas-Rhin, Bouches-du-RhÃ ´ne, Calvados, Cantal, Charente, Charente-Maritime, Cher, CorrÃ ¨ze, CÃ ´te-d'Or, CÃ ´tes-d'Armor, Creuse, Deux-SÃ ¨vres, Dordogne, Doubs, DrÃ ´me, Essonne, Eure, Eure-et-Loir, FinistÃ ¨re, Gard, Gers, Gironde, Hautes-Alpes, Hauts-de-Seine, Haute Garonne, Haute-Loire, Haute-Marne, Hautes-PyrÃ ©nÃ ©es, Haut-Rhin, Haute-SaÃ ´ne, Haute-Savoie, Haute-Vienne, HÃ ©rault, Indre, Ille-et-Vilaine, Indre-et-Loire, IsÃ ¨re, Jura, Landes, Loire, Loire-Atlantique, Loir-et-Cher, Loiret, Lot, Lot-et-Garonne, LozÃ ¨re, Maine-et-Loire, Manche, Marne, Mayenne, Meurthe-et-Moselle, Meuse, Morbihan, Moselle, NiÃ ¨vre, Nord, Oise, Orne, Paris, Pas-de-Calais, PyrÃ ©nÃ ©es-Atlantiques, PyrÃ ©nÃ ©es-Orientales, Puy-de-DÃ ´me, RÃ ©union, RhÃ ´ne, Sarthe, SaÃ ´ne-et-Loire, Savoie, Seine-et-Marne, Seine-Maritime, Seine-Saint-Denis, Somme, Tarn, Tarn-et-Garonne, Territoire de Belfort, Val-de-Marne, Val-d'Oise, Var, Vaucluse, VendÃ ©e, Vienne, Vosges, Yonne, Yvelines IT Italy Autonomous Province of Bolzano CY Cyprus All regions LU Luxembourg All regions HU Hungary All regions NL Netherlands All regions AT Austria All regions PL Poland Voivodship podlaskie the following powiaty: augustowski, biaÃ ostocki, BiaÃ ystok, bielski, hajnowski, moniecki, sejneÃ ski, siemiatycki, sokÃ ³lski, suwalski, SuwaÃ ki SI Slovenia All regions SK Slovakia All regions FI Finland All regions SE Sweden All regions UK United Kingdom All regions ANNEX II Member States or regions thereof where approved national control programmes for the eradication of Aujeszky's disease are in place ISO code Member State Regions ES Spain All regions IT Italy Region Friuli-Venezia Giulia Region Veneto LT Lithuania All regions PL Poland Voivodship dolnoÃ lÃ skie: all powiaty; Voivodship kujawsko-pomorskie: all powiaty; Voivodship lubelskie: all powiaty; Voidodship lubuskie: all powiaty; Voivodship Ã Ã ³dzkie: all powiaty; Voivodship maÃ opolskie: all powiaty; Voivodship mazowieckie: all powiaty; Voivodship opolskie: all powiaty; Voivodship podkarpackie: all powiaty; Voivodship podlaskie the following powiaty: grajewski, kolneÃ ski, Ã omÃ ¼yÃ ski, Ã omÃ ¼a, wysokomazowiecki, zambrowski. Voivodship pomorskie: all powiaty; Voivodship Ã lÃ skie: all powiaty; Voivodship Ã wiÃtokrzyskie: all powiaty; Voivodship warmiÃ sko-mazurskie: all powiaty; Voivodship wielkopolskie: all powiaty; Voivodship zachodniopomorskie: all powiaty.